 FLEMING COS. 277Fleming Companies, Inc. and Teamsters Local Union 667 affiliated with International Brotherhood of Teamsters, AFLŒCIO, Petitioner. Case 26ŒRCŒ7907 November 30, 1999 DECISION, DIRECTION, AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered determinative challenges in and objections to an election held on April 30, 1997 and the hearing officer™s report recommending disposi-tion of them (pertinent portions of which are attached as an appendix).  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 65 for and 63 against the Petitioner, with 9 chal-lenged ballots, a sufficient number to affect the results. The Board has reviewed the record in light of the ex-ceptions and briefs and has decided to adopt the hearing officer™s findings1 and recommendations.2                                                                                                                                                        1 Contrary to our dissenting colleague, we adopt the hearing officer™s recommendation to overrule the challenge to the ballot of leadman Robert Marston.  The burden of proving supervisory status rests with the party asserting that status and the Petitioner has failed to meet its burden.  As the hearing officer found, the record establishes that Mar-ston™s direction and assignment of unit employees is routine or clerical in nature and requires no exercise of independent judgment.  McCul-lough Environmental Services, 306 NLRB 565 (1992). While the re-cord reflects that Marston has issued standard disciplinary warnings for attendance violations, we agree with the hearing officer that there is no evidence that the issuance of these attendance warnings is discretion-ary.  The disciplinary warnings for attendance violations are standard preprinted forms automatically generated from Aldridge™s office once an employee has accumulated a specific number of absences or occur-rences. The Employer™s recordkeeper, Peggy Cates, keeps track of each employee™s occurrence level, generates the disciplinary form once a set level of occurrences has been reached, and gives the form to the lead-person for distribution to the employee.  Marston™s role in the issuance of disciplinary warnings is therefore limited to the nondiscretionary recording of instances of tardiness and absences and the distribution of a standard disciplinary form generated elsewhere.  It does not involve the exercise of independent judgment.  See Green Acres Country Care Center, 327 NLRB 257 (1998); Azusa Ranch Market, 321 NLRB 811, 812 (1996).  With regard to Marston™s issuance of a warning to em-ployee Stanley Jones, we agree with the hearing officer that this inci-dent did not involve the exercise of independent judgment.  As the hearing officer noted, the December 18, 1996 warning to Jones is for attendance violations and merely reports that Jones left early from work and failed to return from lunch on time. The document is signed by the warehouse manager and distribution manager in addition to Marston and contains no recommendation by Marston regarding any disciplinary action to be taken against Jones.  The Employer presented uncontra-dicted testimony that any discipline communicated by a leadman to an employee is pursuant to management™s directive.  Under these circum-stances, Marston™s role as a mere conduit for management™s directive is insufficient evidence of independent judgment within the meaning of Sec. 2(11).  Chicago Metallic Corp., 273 NLRB 1677, 1693 (1985); Injected Rubber Products Corp., 258 NLRB 687, 691 (1981).  Member Hurtgen also relies on testimony that Marston has been referred to as a ﬁsupervisor.ﬂ  The Board, however, has long held that the use of a title does not make an employee a supervisor.  North Miami Convalescent Home, 224 NLRB 1271, 1272 (1976).  Member Hurtgen further relies on the fact that ﬁacknowledged supervisorsﬂ Williams and Daugherty, previously performed the duties currently performed by Marston.  Although the Employer reorganized its warehouse operation and cre-ated leadman positions to perform some of the duties previously per-formed by acknowledged supervisors, the Petitioner has failed to estab-lish that Marston assumed supervisory authority as well as those lead-man duties. DIRECTION IT IS DIRECTED that the Regional Director for Region 26 shall, within 14 days from the date of this Decision, Direction, and Order, open and count the ballots of Cheryl Carr, Robert Marston, Katie Richard, Terry Woodard, Jeff Wooten, Helen Bachus, and Jimmy Jones and thereafter prepare and serve on the parties a revised tally of ballots.  If the revised tally shows the Petitioner has received a majority of the votes cast, the Regional Director shall issue a certification of representative.  If the revised tally shows a majority of votes cast against the Petitioner, the election shall be set aside and a second election shall be conducted. ORDER It is ordered that this proceeding is remanded to the Regional Director for Region 26 for further appropriate action.  MEMBER HURTGEN, dissenting in part. I agree with the majority™s disposition of the objec-tions and challenges in this case, except that I find that leadman Robert Marston is a statutory supervisor.  I would sustain the challenge to his ballot. The hearing officer found that Marston became a leadman in the receiving area in January 1997.  In that capacity, Marston is responsible for overseeing and di-recting the work activities of approximately 16 checkers and operators.  Marston seldom does production work, and spends most of his time in an office.  He makes weekly job assignments for the employees in his charge, and schedules and assigns overtime.  Marston also issued an oral warning (reduced to writing) to an employee for leaving work early and returning late from lunch.  Al-though Distribution Manager Aldridge signed the warn-ing the next day, this would only show, at most, that Al-dridge was the final decision-maker.  Even if this is so, Marston effectively recommended the warning.1 My colleagues note that the warning was signed by Aldridge and Marston, and that it contained no recom-mendation by Marston.  However, they ignore the fact that Marston signed it and forwarded it to Aldridge who signed it the  next day.  Although there was  no express ﬁrecommendationﬂ place on the form, the aforemen- 2 In the absence of exceptions, we adopt, pro forma, the hearing offi-cer™s recommendations that the Petitioner™s Objections 4, 5, 6, and 7 be overruled and that the Employer™s objections be overruled in their entirety. 1 The hearing officer found that Marston does not exercise inde-pendent judgment with respect to the issuance of reprimands.  The hearing officer made no similar finding with respect to the recommen-dation of warnings. 330 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278tioned evidence is consistent with the fact that Marston 
made a recommendation to Aldridge who concurred with 
it on the following day. 
In any event, the evidence co
ncerning absences is even clearer.  The hearing officer 
stated:  ﬁThe record estab-
lishes that leadpersons have issued disciplinary warnings 
for attendance violations.ﬂ  The recipient of these warn-
ings is charged with points.  And, ﬁonce an employee has 
accumulated a certain number 
of points, disciplinary ac-
tion automatically occurs.ﬂ  Thus, a warning, i.e., the 
product of the leadperson, is a step on the road to adverse 
action.  Concededly, the ﬁactionﬂ form is signed by oth-
ers, but that is automatic.  The important fact is that the 
points (which lead to the ac
tion) are the product of the 
leadperson.  My colleagues have confused disciplinary 
warnings
 with disciplinary 
actions
.  As noted above, a 
warning is issued by the leadperson.  After a certain 

number of warning (Cates is the recordkeeper), discipli-
nary action is automatic and is reported on a disciplinary 
form generated by her office.  In sum, the disciplinary 
warning is discretionary; the disciplinary action, after a 
certain number of warnings, is automatic. 
Individuals who had previously held Marston™s posi-
tion and did the same work, Arthur Williams and Rick 
Dougherty, were acknowledged supervisors.  There is no 
showing that the position was stripped of its authority 
when Marston was appointed.  My colleagues suggest 
that Marston took over only the nonsupervisory functions 
of Williams and Dougherty.  The record does not support 
the notion of only a partial takeover.  Indeed, the Em-
ployer™s human resources manager, Gaither, testified that 
management has referred to Marston as a supervisor.
2 Based on these facts, I would find that Marston is a 
statutory supervisor, and I would therefore sustain the 
challenge to his ballot. 
APPENDIX 
HEARING OFFICER™S REPORT AND 
RECOMMENDATIONS ON OBJECTIONS TO ELECTION 
AND CHALLENGED BALLOTS Based on a petition filed on April 16, 1997,
2 and pursuant to 
a Stipulated Election Agreemen
t approved by the Acting Re-
gional Director for Region 26 on Ap
ril 30, an election by secret 
ballot was conducted on June
 4, among certain employees
3 of the Employer. Upon the conclusion of the election, the parties 
were furnished a tally of ballots which disclosed that of ap-
                                                          
                                                           
2 I do not suggest that this referen
ce establishes supervisory status.  I 
simply note that it is an indicum th
at Marston stepped into the shoes of 
Williams and Dougherty. 
2 All dates are 1997 unless otherwise indicated. 
3 All distribution center employees, including order selectors, receiv-
ing clerks, loaders, plant clerical employees, warehouse salvage em-
ployees, stockers, forklift operato
rs, quality control checkers, merge 
operators, hostler, warehouse checkers, sanitation, and maintenance 
employees employed by the Employer at its 4881 Burbank Road, 
Memphis, Tennessee fatality.  Excluding all office clerical employees, 
sales employees, temporary employe
es, professional employees, tech-
nical employees, guards and supervisors as defined in the Act. 
proximately 139 eligible voters, 65 cast votes for Petitioner and 
63 cast votes against the Petitioner. There were 9 challenged 
ballots which were a sufficient number to affect the results of 
the election  
On June 11, both the Employer and the Petitioner filed 
timely objections to c
onduct affecting the results of the elec-
tion. Copies of the Employer™s and the Petitioner™s objections 

are attached hereto. 
Upon consideration of the matter, the Regional Director con-
cluded that certain of the objections of both the Employer and 
the Petitioner, as well as, the nine challenged ballots raised 
substantial and material issues 
best resolved on the basis of 
record testimony.
4 Accordingly, on September 25, the Regional 
Director, pursuant to Section l02 69(d) of the Board™s Rules 
and Regulations, issued a notice of meaning on objections and 
challenges directing that a hear
ing be conducted on the issues 
raised by the objections and challenges. Thereafter, the hearing 
was held on October 6, 7, 8, 
and 9 in Memphis, Tennessee, 
before the me. 
The Petitioner and Employer, bo
th appeared through counsel 
and participated in the hearing. 
Both parties were afforded full opportunity to be heard, to examine and cross-examine wit-
nesses, to introduce evidence bearing on the issues and to file 
briefs. 5 Upon consideration of the entir
e testimonial record of the 
case including exhibits and from
 my observations of the wit-
nesses, I hereby make the 
following findings of fact,
6 conclu-sions, and recommendations 
FINDING OF THE FACT
 The Employer operates a warehouse distribution facility in 
Memphis, Tennessee, where it dist
ributes an array of products, 
including health and beauty 
aids, general merchandise, and 
specialty foods. The Employer™s facility is composed of two 

separate warehouses linked by 
two tunnels. The warehouses are 
referred to separately as the Burbank Building and the Hunger-

ford Building. Together the buildings comprise what is known 
as the Fleming Memphis GMD Warehouse. In addition to the 
main warehouse distribution facility,
 the record establishes that 
the Employer™s facility is also
 comprised of an accounting de-
partment, data processing depa
rtment, marketing department, and a marketing merc
handising department. 
There are approximately 139 re
gular hourly employees em-
ployed at the warehouse. Additionally, the Empl
oyer routinely 
utilizes temporary employees from various temporary agencies. 
For the most part, employees be
gin work between 6 and 7 a.m. They work until the orders are all completed. The record re-
flects that Russ Hill is presiden
t and Danny Gaither is the Em-
ployer™s human resources manager. Moreover, the following 

individuals occupy the offi
ce next to their name: 
  4 The Employer withdrew Objection 11. The Petitioner withdrew 
Objection 3. 
5 The Employer and the Petitioner f
iled timely briefs which have 
been duly considered. 6 The facts found herein are based upon the record as a whole and 
upon my observations of the witnesses. The credibility resolutions 
herein have been derived from a review of the entire testimonial record 
and exhibits with due regard to 
the logic of probability and the de-
meanor of the witnesses As to thos
e witnesses testifying in contradic-tion to the findings herein, their tes
timony has been discredited either as 

having been in conflict with the te
stimony of credible witnesses or 
because it was, in and of itself, incredible and unworthy of belief. 
 FLEMING COS. 279Mark Aldridge Distribution Manager 
John Keogh Accounting Manager 
Doug Sanders Special Projects Supervisor 
Dennis Strait Warehouse Ma
nager (North End) 
Mark Henry Warehouse Manager (South End) 
Allen Lee  Loss Control Supervisor 
Shirley Newsome Wa
rehouse Supervisor Rose Gholston Warehouse Supervisor 
Dwaine Hooker Transportation Superintendent 
Arthur Williams Warehouse 
Supervisor (Shipping) 
 It is undisputed that each of the above individuals has the au-
thority to hire, fire, and discip
line employees 
and are supervi-sors within the meaning of Sect
ion 2(11) of the Act. With the exception of Williams, who works 
in the Hungerford Building, all of the above individuals work in the Burbank Building. 
Aldridge, who has worked for the Employer for 20 years, as-
sumed his current position at th
e Memphis facility in August 
1996. He subsequently implemented certain organizational 
changes within the warehouse. Among the changes was the 
creation of certain lead positions. The record reflects that in 
April, Aldridge met with the warehouse employees to inform 
them of the changes. During the meeting most of the lead peo-
ple were introduced to employees. Although some of the lead 
positions resulted from the reorganization, the record reflects 
that several of the lead people assumed their positions prior to 
the restructuring. At any rate, the following individuals occupy 
the lead positions at issue herein: Cheryl Carr, Robert Marston, 
Jim Phelan, Katie Richmond, Terry  Woodard, Jeff Wooten, 
and Mitch Zweig. 
The Challenges 
During the hearing and in its brief, the Petitioner took the 
position that the lead people identified above were supervisors 
within the meaning of Section 2(
11) of the Act. Thus, the Peti-
tioner argues that these indivi
duals should be excluded from the 
unit. Conversely, the Employer argues that the lead people are 

not supervisors and should 
be included in the unit. 
Moreover, the Petitioner challenged the eligibility of em-
ployees, Helen Bachus and Ja
mes (Jimmy) Jones. The Peti-
tioner takes the position that these individuals should be ex-
cluded from the unit because they lack a sufficient community 
of interest with unit employees. The Employer argues that 
Bachus and Jones share a sufficient community of interest with 
employees and should be included in the unit. 
The Challenged Lead People 
The record establishes that the lead people are hourly em-
ployees who share substantially th
e same fringe benefits as the 
unit employees. They are all required to punch in on a time-
clock and are paid on a weekly basis. Lead people are paid 
overtime in the same manner as
 other hourly employees. All 
hourly employees are subject to th
e same rules and policies. For 
example, they all are required to produce a doctor™s statement 
when they are absent because of illness. Hourly employees are 
able to build up a sick day bank which allows them to accumu-
late up to 35 paid sick days (depending on tenure) a year. 
Hourly employees are also eligible for sick pay bonuses. The 
record further establishes that lead people are evaluated in the 
same manner as the other hourly employees. Furthe
rmore, lead 
people have to bid along with other hourly employees for vaca-

tions, with all being required to take vacation in 1 week blocks. 
The only benefit that lead peop
le receive distinguishable from 
hourly employees is a 15 cents hourly premium pay. 
Conversely, supervisors are sa
laried personnel who are ex-
empt from overtime pay requireme
nts. They are paid every 2 
weeks. Supervisors are not subject to the attendance policy. 

Nor, are they required to produc
e a doctor™s statement in sup-
port of medical absences. Supervisors do not build up any type 
of sick bank and are not entitle
d to sick pay bonuses. Their 
salary is not docked when they 
are out ill. Supervisory evalua-
tions are based on financial results and differ from those of 
hourly employees. Supervisors do not bid with hourly employ-
ees for vacations. Moreover, su
pervisors and hourly employees 
participate in different types of 
short term disability programs. 
The record establishes that as a part of Aldridge™s restructur-
ing, Supervisor Dwaine Hooker was moved from a supervisory 
position in inventory to his current position of transportation 
superintendent. Aldridge testifie
d that after reviewing Hooker™s 
duties as inventory supervisor he
 (Aldridge) determined that 
there was no longer a need for the position to be a supervisory 
one.7 Accordingly, Hooker was offe
red the position in transpor-
tation and his former position was reclassified as a lead posi-
tion. Aldridge testified that none of the lead positions were 
posted for bid, as are other hourly positions. Rather, he selected 
each of the individuals for the various lead positions. During 
the course of the hearing there was testimony regarding the job 
duties and authority of each of the leads. For the most part, the 
lead people have similar responsibilities and authorities. How-
ever, the credible record evidence reveals that some of the leads 
possess and exercise more authority than others. Accordingly, I 
shall discuss the relevant fact
s surrounding the eligibility of 
each of the seven leads separately. 
Robert Marston
: Marston became a leadperson in the receiv-
ing area in January. He reports 
directly to Dennis Strait, ware-
house manager for the north end. According to Aldridge, Mar-
ston™s duties include receiving 
calls from truck lines and com-
municating with them with respect to scheduling delivery of 
products to the Employer. He is 
also responsible for overseeing the activities of the checkers and operators. The record reflects 
that there are approximately 16 employees who work under 
Marston. The record further reflects that when the Employer 
posts positions for forklift operators
 Marston is identified as the 
individual the employee will report to. 
Aldridge and Gaither both testified that Marston had no au-
thority to discipline employees. However, upon further ques-
tioning by Petitioner as to whether or not Marston has ever 
reprimanded an employee, Gait
her responded that he was not 
suppose to Gaither acknowledged 
that there was a time in the 
past when Marston was referred to
 as a supervisor by manage-
ment. Arthur Williams and Rick Daugherty, both acknowl-
edged supervisors, previously 
performed the duties currently 
performed by Marston. The Empl
oyer provided no explanation 
as to why the position was no longer considered a supervisory 
one. Louise Burton has been employed by the Employer for 20 
years. She is a forklift operator. She is one of the employees 
who reports to Marston. Accordi
ng to Burton, Marston instructs 
                                                          
 7 The record reflects that a major portion of Hooker™s responsibilities 
as inventory supervisor no longer ex
isted. In that regard, Aldridge 
testified that Hooker had been working with the corporate office on 
several special projects which had 
been completed. The remaining 
duties Hooker performed were of a nonsupervisory nature. Thus, 
Aldridge testified the position was r
eclassified as a nonsupervisory one. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280her on a daily basis regarding he
r job duties. Burton testified 
that Marston posts weekly job 
assignments. He spends the ma-
jority of his time in his offi
ce and seldom engages in hourly production work. On one occasion Burton placed merchandise 
in the wrong area. Marston called her in the office and in-
structed her to more it and place it in the correct area. However. 
there is no evidence that this incident had any impact on Bur-
ton™s job status. According to
 Burton, Marston determines when employees will have to work over. Burton testified that if 

she has to be off work she notifies Marston. Burton also testi-
fied that Marston holds employee
 meetings andconducts forklift training. 
Annette Bland has been employ
ed by the Employer for 13 
years. She is a forklift operator in receiving. She began working 
under the supervision of Marston 
in August. It was her testi-mony that every individual who has held the position Marston 
holds has been considered a supervisor. She identified Mark 
Henry, Arthur Williams, and Rick Daugherty as individuals 
who had previously held the position and were referred to as 
supervisors. She stated that she had not heard of a leadman classification until after the union campaign started. Bland™s 
testimony was consistent with Bu
rton, in that she (Bland) testi-fied that Marston makes weekly job assignments and schedules 
overtime. She also stated that she notifies Marston when she 
will not be in to work. 
Finally, Gloria Lean Minion tes
tified on behalf of Petitioner. 
She has been employed by the Employer for 21 years. She is an 
order selector. At the time of the hearing she worked under the 
supervision of Shirley Martin. However, she previously worked 
under the supervision of Marston.
 Minion testified that Marston 
reports to work at 6 a.m., while Strait comes in 30 minutes to 

an hour later. According to Minion, she would contact Marston 
when she would be absent from work and also presented him 
with doctor™s excuses upon her return to work. 
Aldridge and Gaither both testifie
d that discipline directives 
are standard procedures and originates with managers and su-

pervisors. It is only when a le
adperson has been instructed by 
upper management or supervisor
y personnel to issue discipline 
that he or she may do so. The record establishes that leadper-
sons have issued disciplinary 
warnings for attendance viola-tions. Under the Employer™s attendance policy employees are 
assessed points for absences. Once an employee has accumu-
lated a certain number of point
s disciplinary action automati-
cally occurs. Specifically, the Employer utilizes a preprinted 

disciplinary form for attendance vi
olations. The form contains a 
space for the number of absences an employee has accumu-

lated. The standard form is 
automatically generated from Al-
dridge™s office once the employ
ee has accumulated a specific 
number of points or occurrences. There is no evidence that 
issuance of discipline for attendan
ce violations is discretionary. 
The record reflects that Marston has issued these standard dis-
ciplinary forms. 
Additionally, the record reveals that Marston has also issued 
a disciplinary warning to form
er employee Stanley Jones for 
leaving work early and returning from lunch late on December 
18, 1996. The warning appears to be an oral warning reduced to 
writing. It calls for progressive discipline in the event of an-
other infraction. See Petitioner™s Exhibit 31. The document 
reflects that Aldridge initialed it and signed off on it the follow-
ing day. Although there is no evidence that Marston has ever 
discharged an employee, the reco
rd establishes that he provided 
information to Aldridge which le
d to Jones™ termination. How-
ever, the record fails to establish that Marston made any rec-

ommendation to Aldridge rebo
arding what action should be taken against Jones. 
Recommendations 
The term 
supervisor is defined as any individual having au-
thority in the interest of the employer, to hire, transfer, suspend, 
lay off, recall, promote, discharg
e, assign, reward, or discipline 
other employees, or responsibly 
to direct them, or to adjust 
their grievances, or effectively to recommend such action, if in 
connection with the foregoing the ex
ercise of such authority is 
not of a merely routine or clerical
 nature, but requires the use of 
independent judgment. In enacting Section 2(11) of the Act, 
Congress stressed that only persons
 vested with ﬁgenuine man-agement prerogativesﬂ should be
 considered supervisors. Chi-cago Metallic Corp., 273 NLRB 1677, 1688 (1985) (citing S. 
Rep. No. l05 80th Cong., 1 Sess. 4 
(1947), affd. in relevant part 
794 F.2d 527 (9th Cir. 1986). Thus, the Board has a duty to 
employees not to construe supe
rvisory status too broadly be-
cause the employee who is deemed a supervisor is denied . . . 
rights which the Act is intended to protect. 
Westinghouse Elec-
tric Corp. v. NLRB
, 424 F.2d 1151, 1158 (7th Cir. 1970), cert. 
denied 400 U.S. 831 (1970). Moreover, the burden of proving 
supervisory status rests with the 
party who alleges that it exists. 
California Beverage Co
., 283 NLRB 328 (1987). A mere infer-
ence of independent judgment w
ithout specific support in the record is insufficient to warrant a finding of supervisory status. 
Sears, Roebuck & Co
., 304 NLRB 193 (1991). Rather, the re-
cord as a whole, must establish th
at an alleged supervisor™s role 
is something other than routine communication of instructions 
between management and employ
ees without the exercise of 
any significant discretion. 
McCullough Environmental Services
, 306 NLRB 565 (1992). 
On the basis of the foregoing and the record as a whole, I 
recommend that leadpersons, Ca
rr, Marston, Richmond, Woo-
dard, and Wooten; be found not to
 be supervisors within the 
meaning of Section 2(11) of the Ac
t. An application of the legal 
standards as enunciated by the court and the Board to the 

instant facts fails to establish that the Petitioner has met its 
burden of proving the supervisory status of the named individu-
als. Although the evidence establishes that the lead people 
spend little time engaged in actual production work; are re-
ferred to as supervisors by other employees and perform some 
supervisory typeﬂ functions (such 
as issuing verbal reprimands, 
providing input regarding evalua
tion of probationary and per-
manent employees, handling employee timecards) there is no 
evidence that during the performance of said duties they exer-
cise independent judgment. To the extent that these individuals 
direct the work of other employees or make job assignments, 
the record establishes that such 
direction or instruction is rou-tine in nature. Furthe
rmore, employees testified that they gen-
erally know what to do and require little instructi
on or direction in performing their tasks. Any functions the lead people per-
form with respect to time cards and vacation requests are cleri-
cal in nature and insufficient to confirm supervisory status upon 
them. 
Although the evidence establishes that lead people are con-
tacted by employees when they will miss work, the evidence 
fails to establish that the lead people actually grant employees 
time off. Rather, in instances when the lead persons are con-
tacted the employee is not s
eeking permission to miss work. 
Instead, the employee is merely providing notification that 
 FLEMING COS. 281he/she will not be in. This information is then relayed to higher 
management. Furthermore, in those cited inst
ances when lead persons have 
either issued warnings to employees or been involved in disci-
plinary action taken against another employee the record estab-
lishes that the leadperson used 
no independent judgment when 
issuing the reprimands, which were for attendance violations. Those preprinted disciplinary 
forms were generated from per-
sonnel and the employees generally expect discipline when 

they accumulate a certain num
ber of points. Moreover, the 
Employer established that it co
nducted an independent investi-
gation of the one discharge incident referenced during the hear-
ing. In that situation there was no evidence that the leadperson 
involved made any type recomm
endation regarding discipline. 
In the absence of primary indicia of supervisory authority 
evidence of secondary indicia such as that proffered by the 
Petitioner, cannot provide a basis for a supervisory finding. 
Billows Electric Supply
, 311 NLRB 878 fn. 2 (1993). Under 
these circumstances, the record as a whole, fails to support the 
Petitioner™s challenges to the eligibility of these lead people. 
Accordingly, I recommend that the Petitioner™s challenges to 
the ballots of Carr, Marston, Richmond, Woodard, and Wooten 
be overruled and that their ballots be opened and counted. 
Conclusions and Recommendation 
Having recommended that Petiti
oner™s Objections 1, 5, 6, 
and 7; the Employer™s objections in their entirety and the chal-
lenges to the ballots of Cheryl Carr, Robert Marston, Katie 
Richmond, Terry Woodard, and Jeff Wooten be overruled and 
having recommended that Petitioner™s Objection 2, as well as 
the challenges to the ballots of Glitch Zweig and Jim Phelan be 
sustained, I further recommend 
that should the Union fail to 
receive a majority of the ballots once the ballots of Carr, Mar-
ston, Richmond, Woodard, and Wooten are opened and 
counted, that the election held on
 June 4, 1997, be set aside and a second election directed.  
  